PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/079,738
Filing Date: 24 Aug 2018
Appellant(s): Chovel et al.



__________________
Ashok K. Mannava (Reg. No. 45,301)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 24 September 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 16 June 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1, 3, 5 – 7, 9 – 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. P.G. Pub. 2010/0043002 (hereinafter, Fujiwara) in view of U.S. P.G. Pub. 2014/0236907 (hereinafter, Zinar).
Claims 2, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara in view of Zinar and further in view of U.S. P.G. Pub. 2010/0305997 (hereinafter, Ananian).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara in view of Zinar and further in view of U.S. P.G. Pub. 2014/0129285 (hereinafter, Wu).






(2) Response to Argument
In regards to the rejection of independent claims 1, 14, and 15, Appellant argues that Zinar does not disclose similarity scores between rules by determining distance between segments, determining coefficient between segments, and generating sum of distance and coefficient as similarity score.  Examiner respectfully disagrees.  Examiner appreciates Appellant pointing to paragraphs 43 and 44 of Zinar, but believes that Appellant is incorrect with their analysis.  First, paragraph 43 of Zinar indicates that a Levenshtein distance is a type of calculation that can be substituted, which Appellant’s own specification is the distance calculation they are using (see paragraph 32 in Appellant’s specification).  Examiner is not referencing the “intersection” between the two text strings as the distance as Appellant is alleging.  Examiner quoted that section to teach the coefficient claimed, not the distance.  In fact, Appellant later identifies in a dependent claim that this is a Dice coefficient, which is what is clearly taught throughout the Zinar reference.  Appellant says that the distance between two segments should indicate a difference or a distance to go from one segment to the other segment.  Appellant’s specification (in paragraphs 33 and34) further describes the Levenshtein distance as the minimum number of single character edits between two texts that may also be a value from 0 to 1, where 1 is an exact match.  In paragraph 41 of Zinar, it is explained in detail how two text strings are the most similar when identical, and will have a percentage similar value.  Percentage and 0 to 1 are identical calculations, as 1 is generally understood to be complete or 100%.  This exactly teaches what Appellant has claimed as a distance calculation, based on their own definitions in their disclosure.  With respect to the claim to generating a sum of distance and coefficient as a similarity 

In regards to the rejection of independent claims 1, 14, and 15, Appellant argues that Zinar does not disclose replacing rules.  Examiner respectfully disagrees.  Again, we look to Appellant’s specification to understand what is intended to be claimed.  Particularly paragraph 28 of Appellant’s specification gives an example of replacement to be something like taking instances of “&&” and inserting “and” instead.  Examiner points to at least paragraphs 5, 6, 27, and 56 of Zinar.  This disclosure describes deduplication, wherein duplicate data is removed by matching against itself and creating unique records.  The creation of unique records to replace the duplicates does not seem dissimilar from Appellant’s description of taking out “&&” and replacing it with a new record of “and” in its place.  Appellant’s argument is that Zinar does not replace one record with another, but the creation of a unique record to replace that which is removed seems entirely equivalent.  

In regards to the rejection of dependent claim 3, Appellant argues that Zinar does not disclose that the distance is Levenshtein distance and the coefficient is Dice coefficient.  Examiner respectfully disagrees.  As explained above and in the previous 

In regards to the rejection of dependent claim 5, Appellant argues that Zinar does not disclose determining similarity scores based on weighted averages of the distance and the coefficient.  Examiner respectfully disagrees.  As Examiner described above, Appellant’s specification in paragraph 35 explains that the Levenshtein distance and the Dice coefficient are each multiplied by weights and summed together.  Zinar in paragraph 56 discloses that weights can be applied when combining fields in a table to create a matching score.  This is equivalent to the summation of the two values to create a similarity score.  

In regards to the rejection of dependent claim 7, Appellant argues that Zinar does not disclose similarity scores based on weighted averages of similarity scores.  Examiner respectfully disagrees.  Again, Zinar in paragraph 56 discloses that weights can be applied when combining fields (summation) in a table to create a matching score (similarity score).  This can certainly be applied to successive similarity scores to create a new similarity score.



Respectfully submitted,
/AMANDA GURSKI/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        
Conferees:
/MATTHEW S GART/Supervisory Patent Examiner, Art Unit 3623                                                                                                                                                                                                        
/Vincent Millin/
Appeal Practice Specialist

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.